DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (“Zhu”)(US 9,914,586) in view of Futch et al. (“Futch”)(US 2019/0218035) and legal precedent.
 Zhu (fig. 1-5) teaches a parcel sorting method and system comprising:
(re: certain elements of claim 1) a parcel sorting layer located on an upper layer of the parcel sorting system (fig. 4 showing sorting layer near 100; col. 5, ln. 28-col. 7), 
a moveable container carrying layer (near 101) located on a lower layer of the parcel sorting system, 
a parcel delivery robot (202) and a control device (201; col. 6, ln. 38+);
 wherein the parcel sorting layer comprises a modular entity platform that is a physical platform capable of carrying the parcel delivery robot and configured for sorting parcels (fig. 4 showing platform that can be regarded as modular and as a delivery lattice that corresponds to one or more delivery path directions),
can be chosen and identified that is less than a total number of containers);
 the control device is configured to, according to information about a parcel, information about the delivery lattice and path condition information about a current traveling area, determine a target delivery lattice and a delivery path and send the target delivery lattice and the delivery path to the parcel delivery robot; and the parcel delivery robot is configured to run in the traveling area on the modular entity platform according to the delivery path sent by the control device, and deliver the parcel into a movable container arranged below the target delivery lattice through the target delivery lattice according to the delivery path (fig. 3, 5; col. 3, ln. 60-col. 4, ln. 38 and col. 7-8 teaching a plurality of mobile devices that are independent from each other and can perform sorting simultaneously to the movable containers, wherein each device has a “relatively high flexibility” and a “travel route” that is “flexible and variable” and based on a “path analysis” conducted by control device after receiving parcel information);
(re: certain elements of claim 2)  wherein the units each have at least one shape of: a strip, an arc, a zigzag or a triangle, and the modular entity platform formed by splicing the plurality of splicable units has a shape of a cube or an annular cylinder (col. 5, ln. 48-52 teaching that unit can be quadrangle or circle);
(re: claim 3) wherein the modular entity platform is arranged in single-layer or arranged in multi-layer; in a modular entity platform arranged in multi-layer, every two adjacent layers are arranged in parallel, and a second number of the movable containers are located directly below the plurality of delivery lattices, wherein the second number is less than or equal to the first number (fig. 4 showing single-layer);
capable of, when delivering the parcel into the movable container arranged below the target delivery lattice through the target delivery lattice according to the delivery path, maintain a movement state of running at a constant speed or implementing a deceleration during a process in which the parcel delivery robot runs to the target delivery lattice and delivers the parcel into the movable container arranged below the target delivery lattice through the target delivery lattice;
(re: claim 6) a carrying robot (203) configured to carry the movable container (col. 7, ln. 28-col. 8, ln. 35 teaching that transfer device 203 may be e.g., an intelligent robot or auto-navigating vehicle located below movable container, that transports the container based on a sensed condition);
 (re: claim 8) wherein the control device is further configured to, when the parcel collected in the movable container satisfies a collection condition, take the movable container as a target movable container, lock a delivery lattice bound to a position where the target movable container is located, allocate a first carrying robot to the target movable container, plan a carrying path for the first carrying robot according to the position where the target movable container is located, generate a carrying instruction corresponding to the target movable container, and send the carrying instruction to the first carrying robot, wherein the carrying instruction comprises the carrying path for the first carrying robot; and
 the first carrying robot is configured to, in response to the carrying instruction, travel to the target movable container and carry the target movable container to a parcel collection station according to the carrying path for the first carrying robot (Id.);
(re: claim 9) wherein the collection condition comprises at least one of the following:
 the movable container being full or a movable container collection time being reached; the control device is configured to determine whether the parcel collected in the movable container satisfies the collection condition in at least one of the following manners:

 in response to the control device detecting that a total volume of the delivered parcel in the movable container reaches a preset volume threshold or the movable container collection time is reached, determining that the parcel collected in the movable container satisfies the collection condition (Id.).
(re: claim 10) wherein the control device is further configured to, after the first carrying robot carries the target movable container to the parcel collection station, allocate a second carrying robot to an idle movable container, plan a carrying path for the second carrying robot according to a position where the target movable container is located before being carried, generate a carrying instruction corresponding to the idle movable container, and send the carrying instruction to the second carrying robot, wherein the carrying instruction comprises the carrying path for the second carrying robot; and
 the second carrying robot is configured to, in response to the carrying instruction corresponding to the idle movable container, carry the idle movable container to the position where the target movable container is located before being carried according to the carrying path for the second carrying robot, and the delivery lattice bound to the position where the target movable container is located before being carried is unlocked (Id. teaching replacement with empty storage device);
(re: claim 12) a supply station and a code scanning device (104);
 wherein the code scanning device is arranged in a code scanning area on the modular entity platform (col. 5, ln. 52+);
 the supply station is configured to allocate a parcel to be delivered to the parcel delivery robot; the parcel delivery robot is further configured to carry the parcel to be delivered into the code scanning area after acquiring the parcel to be delivered from the supply station; and the 
(re: claim 13) wherein the control device is further configured to:
 after the parcel delivery robot delivers the parcel to the movable container arranged below the target delivery lattice through the target delivery lattice according to at least one of a shortest path principle or a shortest waiting principle, determine a next task location and a next traveling path of the parcel delivery robot, and send the next task location and the next traveling path of the parcel delivery robot to the parcel delivery robot; and 
the parcel delivery robot is further configured to run to the next task location to execute a next task in the traveling area on the modular entity platform according to the received next traveling path (fig. 3, 5 and col. 6, 7).
(re: claim 24) The claimed method steps are performed during the normal operation of the combined device taught below.

Zhu as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claims 1 and 2) wherein the modular entity platform is capable of being formed by splicing a plurality of splicable units;
 the modular entity platform comprises a plurality of delivery lattices arranged in an array and a traveling area constituted by gaps between the plurality of delivery lattices and configured for the parcel delivery robot traveling;
(re: claim 4)     wherein in the modular entity platform arranged in multi-layer, positions of the delivery lattices at different layers are same in a horizontal direction, or the delivery lattices at different layers in a same position face with each other in a vertical direction;


Futch, however, teaches that it is well-known to configure a sorting platform with modular features, such as interlocking delivery lattices in either single or multiple layers, as the modular configuration allows for application of the platform to a wider-variety of sorting applications and spaces (Cf. fig. 1, 10, 12B-E showing single layer with fig. 5-7 showing multi-layer; para. 5, 21, 40-45, 56-60, 63 teaching that platform may include multiple lattices that form a single composite platform and that platform shape and transport directions are application specific) and with identification features that allow for easier identification and management of the respective vehicles by the control system (fig. 7 near 14 and fig. 8; para. 52, 61-63 teaching variety of markers).
Indeed, the claimed features relating to a modular configuration, e.g., number of layers, number and positions of delivery lattices within each layer and splicable nature, can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the sorting arts as the number of parcels and the desired degree of sortation controls variations in the specific device dimensions, features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.V.B.and.C (teaching as obvious making a known element integral or separable) 2144.04.VI.B.and.C (teaching that changes in number and/or 
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above; in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Zhu for the reasons set forth above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, Futch and legal precedent (“Zhu et al.”) as applied to the claims above, and further in view of what is well known in the art.
Zhu et al. as set forth above teach all that is claimed except for expressly teaching
(re: claim 7) wherein the movable container comprises a cage car; the carrying robot is located below the cage car and is configured to drive the cage car to travel on the movable container carrying layer.



Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Zhu et al. for the reasons set forth above.


Allowable Subject Matter
Claims 14-16, 18, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
March 15, 2022